          Case 1:20-cv-00706-DLC Document 230 Filed 08/19/20 Page 1 of 2


                                       UNITED STATES OF AMERICA
                                   FEDERAL TRADE COMMISSION
                                         WASHINGTON, D.C. 20580



Bureau of Competition
Health Care Division

August 19, 2020

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 (DLC)

Dear Judge Cote:

Plaintiffs respectively submit this letter to reply to an unexpected issue raised in Mr. Shkreli’s
August 17 letter.

Despite precipitating this discovery dispute with his unsupported privilege assertions over
communications monitored by the Bureau of Prisons (“BOP”), Mr. Shkreli opted not to address
the merits of his privilege claim in his response. Instead, he raises new grievances about the
FTC’s collection of these materials from the BOP and insists that these concerns must be
resolved as a “threshold issue.” ECF 227 at 1. But Mr. Shkreli provides no good reason to delay
resolution of the privilege dispute.

First, Mr. Shkreli’s suggestion that the FTC’s collection of materials from the BOP may violate
the Privacy Act is without merit. As Mr. Shkreli acknowledges, various exceptions under the
Privacy Act allow government agencies to disclose records. But Mr. Shkreli is wrong that the
“only exception that could be applicable here is the ‘law enforcement’ exception.” ECF 227 at 2.
Instead, the BOP discloses inmate communications to “law enforcement officials for law
enforcement purposes” under the “routine use” exception, not the law enforcement exception.1
BOP disclosure of inmate communications to law enforcement under the routine use exception is
consistent with the Privacy Act. See, e.g., Bansal v. Pavlock, 352 F. App’x 611, 613–14 (3d Cir.
2009) (citing the routine use exception to deny motion to suppress BOP records under the
Privacy Act); Kimberlin v. U.S. Dep’t of Justice, 788 F.2d 434, 436 (7th Cir. 1986) (denying
Privacy Act claim because a valid routine use of BOP records is “to provide information source
to state and federal law enforcement officials for investigations, possible criminal prosecutions,
civil court actions, or regulatory proceedings”).

Second, there is no merit to Mr. Shkreli’s suggestion that the FTC’s post-complaint discovery of
BOP materials somehow violates FRCP Rules 26 and 45. The Rules do not require litigants to

1
 BOP Program Statement 1351.05, “Release of Information,” at 7 (Last updated Mar. 9, 2016), available at
https://www.bop.gov/policy/progstat/1351_005_CN-2.pdf. Mr. Shkreli is clearly aware of this BOP guidance as he
cited it in a letter to the FTC. Letter from C. Casey to M. Meier (June 22, 2020), ECF No. 224-4 at 7.
         Case 1:20-cv-00706-DLC Document 230 Filed 08/19/20 Page 2 of 2




issue Rule 45 subpoenas to obtain third-party discovery, and litigants routinely use other means.
For example, in this case, rather than issuing a subpoena, Defendants have sought discovery
from the FDA under the Freedom of Information Act.

Finally, the fact that Mr. Shkreli has concerns about the FTC’s collection of BOP materials is not
a reason to delay resolution of the privilege dispute. Even if the BOP had improperly disclosed
the documents to the FTC (which it did not), the appropriate remedy under the Privacy Act is a
separate lawsuit against the BOP, not suppression of evidence in this litigation. United States v.
Cooper, No. CR 05-0549 VRW, 2005 WL 3555713, at *4 (N.D. Cal. Dec. 28, 2005) (declining
to exclude evidence because “judicially implied exclusionary remedies for statutory violations
are disfavored, particularly when Congress has specified other remedies”). Further, ruling now
on Mr. Shkreli’s privilege claims in no way precludes continuing discussions about Mr. Shkreli’s
objections to the FTC privilege log or other topics he wishes to raise.

Plaintiffs respectfully request that the Court reject Mr. Shkreli’s privilege assertions over the
communications monitored by the BOP.

Sincerely,

/s/ Markus H. Meier

Markus H. Meier
Assistant Director




                                                  2
